DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in PCT/JP2017/004282 having a filing date of February 6, 2017. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/08/2021 and 08/21/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims 
Amendments 1, 3-7, 9-13 and 15-18 have been entered.  
Claims 2, 8 and 14 have been canceled. 
Accordingly, claims 1, 3-7, 9-13 and 15-18 are currently pending.
Response to Remarks
Applicant amended claim 1 to avoid claim interpretation and amended the claim such that a processor performed all of the features as claimed.  This is incorrect and is a new matter.  A radar has different circuits such as an oscillator, mixers, filters, amplifiers and antennas and at the component level may have resistors, capacitors, transistors, etc.  This allows a radar to transmit and receive electromagnetic waves from an object.  A computer/processor receives data from a radar which is usually digital data from an analog-to-digital convertor in order to perform signal processing.  As such, this amendment creates at least a new matter issue.  
As for the prior art rejection, the prior art does not teach wherein for each of a plurality of distance bins, the processor estimates a center of a circular arc obtained by plotting a one-dimensional spectrum for the distance bin on a complex plane, corrects a position of the circular arc based on the estimated center, and uses the corrected circular arc obtained for each distance bin to generate the one-dimensional spectrum with the fixed object reflection removed.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 13 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
  The written description does not provide for a processor that performs at least transmission of electromagnetic waves, mixing and receiving electromagnetic waves.
Similar language in independent claim 13 is similarly rejected, for example, the recoding medium does not emit an RF transmission wave.
Dependent claims 3-6 and 15-18 are rejected for being dependent on a rejected base claim.  
Recommended Examiner’s Amendment
(Currently Amended) An object sensing apparatus comprising: 
a transmitter configured to emit an RF transmission signal subjected to periodic frequency sweeping, in each of a plurality of periods; 
a receiver configured to receive a reflected wave of the RF transmission signal reflected by an object as an RF reception signal; 
wherein the receiver comprises an IF signal generation circuit wherein the IF signal generation circuit is configured to generate an IF signal in each period by mixing the RF transmission signal and the RF reception signal; 
a processor; and a memory storing program code executable by the processor to:
generate a one-dimensional spectrum with respect to distance obtained using the object sensing apparatus as a reference, based on the IF signal of each period, and use the generated one-dimensional spectrum to generate a one-dimensional spectrum with fixed object reflection removed, from which a signal component that is included in the IF signal and is caused by a reflected wave from a fixed object present in an emission range has been removed; 
detect a position of an object other than the fixed object based on  an amplitude of the one-dimensional spectrum with the fixed object reflection removed; and 
detect displacement of the object other than the fixed object, based on a phase of the one-dimensional spectrum with the fixed object reflection removed, which corresponds to the detected position of the object other than the fixed object: 

13.   (Currently Amended) A non-transitory computer readable recording medium in an object sensing apparatus that causes the object sensing apparatus to emit
receive
generate
generating a one-dimensional spectrum with respect to distance obtained using the object sensing apparatus as a reference, based on the IF signal of each period, and using the generated one-dimensional spectrum to generate a one-dimensional spectrum with fixed object reflection removed, from which a signal component that is included in the IF signal and is caused by a reflected wave from a fixed object present in an emission range has been removed; 
  detecting a position of an object other than the fixed object based on an amplitude of the one-dimensional spectrum with fixed object reflection removed; and detecting displacement of the object other than the fixed object, based on a phase of the one-dimensional spectrum with 
wherein in generating the one-dimensional spectrum, for each of a plurality of distance bins, a center of a circular arc obtained by plotting a one-dimensional spectrum for the distance bin on a complex plane is estimated, a position of the circular arc is corrected based on the estimated center, and the corrected circular arc obtained for each distance bin is used to generate the one-dimensional spectrum with the fixed object reflection removed.
Allowable Subject Matter
Claims 7 and 9-12 allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li (US 10,436,888) discloses Hybrid FMCW-Interferometry.  Breed (US 7,049,045) discloses relationship between phase and distance as well as filtering out stationary objects.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648                 

                                                                                                        /VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648